As to the act of 1715, I think it does not take place in such a case where the plaintiff claims immediately, and keeps it up by a regular correspondence and demand of payment, although seven years and more are expired after the death of the debtor before the commencement of the creditor's action. As to the mode of valuing the tobacco, the general rule, no doubt, is, that it shall be estimated as worth when it becomes deliverable; but here it is proved that at the time when the tobacco should have been delivered it was the custom and practice of merchants to keep a tobacco account, and to give credit in tobacco, not in its value in money, and if a balance of tobacco remained, to charge as much money as it was worth when it became payable. If the jury are satisfied of this, then they may estimate accordingly, because the custom will control the general rule of law.
Verdict and judgment accordingly.